Citation Nr: 1431743	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral pterygium with scars and dry eye.

2.  Entitlement to service connection for an eye disorder other than pterygium with scars and dry eye, to include pseudophakia and suspected glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO.

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In July 2013, the Board reopened a claim of service connection for an eye condition, to include a pterygium, and remanded the reopened claim for further development.

Based on medical evidence obtained pursuant to the Board's July 2013 remand, the claims have been recharacterized as reflected on the title page.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claim of service connection for an eye disorder other than pterygium with scars and dry eye, to include pseudophakia and suspected glaucoma, is being remanded to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's preexisting bilateral pterygium is not shown clearly and unmistakably not to have increased in severity beyond natural progression during active service.  

2.  The currently demonstrated bilateral pterygium with scars and dry eye is shown as likely as not due to be due to an event or incident of the Veteran's period of active service.  



CONCLUSION OF LAW

As the presumption of aggravation is not rebutted, the Veteran's disability manifested by bilateral pterygium with scars and dry eye is due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In this decision, to the extent that the Board is granting service connection for bilateral pterygium with scars and dry eye at this time, and this represents a complete grant of the benefit sought on appeal to the extent indicated.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Thus, there is no need to address whether VA has complied with its duties to notify and assist at this time.


      Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  

The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  

Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  

The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service.  See VAOPGCPREC. 3-03 (July 16, 2003) (69 Fed. Reg. 29178 (2004).

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

As determined by the Board in July 2013, the Veteran entered active service with pre-existing bilateral pterygium.  See July 2013 Decision/Remand, p. 8.

Having determined that the Veteran entered service with bilateral pterygium, the next step involves examining whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If there is an increase in severity, there is a rebuttable presumption of aggravation.  38 U.S.C.A. § 1153.

A review of service treatment records reveals a number of entries related to the Veteran's pterygium.

On his May 1960 entrance examination, the bilateral pterygium was noted as non-disabling.  Vision was 20/20, bilaterally.

In August 1960, the Veteran's vision was 20/15, bilaterally.  The pterygium was noted and surgery was recommended.  See VBMS Entry December 20, 1963, "STR-Medical," p. 33/50.

In January 1961, the Veteran's vision was 20/20, bilaterally.  The Veteran reported having blurred vision "when looking at anything for a short period of time," which was causing frequent headaches.  Surgery was scheduled.  Id. at 32/50.

In February 1961, the Veteran underwent surgery.  The hospital report noted that the growths had "increased size to incrouch [sic] upon the cornea" by 3-4 mm.  Vision of the right eye was larger than the left eye.  The lesions were noted to stay red and injected.  Vision was 20/20, bilaterally.  He was hospitalized until March 24, 1961, when he was found fit for duty.  Id. at 28-29/50.

In July 1961, the Veteran again sought treatment for headaches and blurring of vision.  Id. at 26/50.

In July 1961, a second surgery was conducted.  It was determined that there had been a rapid recurrence of the pterygium.  Vision was 20/15, bilaterally.  He was hospitalized until September 6, 1961.  Id. at 24-25/50.

In February 1962, the Veteran underwent an eye examination to obtain his driver's license.  Vision was 20/20 ion the right eye, and 20/30 in the left, corrected to 20/20 by pinhole.  Id. at 22/50.

In May 1963, the Veteran's vision was noted to have been 20/20, bilaterally.  Id. at 17/50.

In October 1963, a report on an examination conducted for a Medical Board revealed that the pterygium had not recurred.  Id. at 16/50.

At the 2011 hearing, the Veteran asserted having no eye problems prior to entering service or being aware of any eye disease until 1963 when it was diagnosed by service physicians.  He contended that the condition worsened during service.

Pursuant to the Board's July 2013 remand instructions, a VA examination was conducted in September 2013.  The examiner diagnosed the Veteran with the following five eye conditions: Diagnosis #1: Pterygia of the right eye; Diagnosis #2: Pterygia scars, bilaterally; Diagnosis #3: Dry eye bilaterally; Diagnosis #4: Glaucoma suspect, bilaterally; Diagnosis #5: Pseudophakia, bilaterally.

The VA examiner determined that the Veteran's current pterygia and scars were not 
"made worse by or due to his active duty service."  The scarring was the result of in-service surgeries, but did not affect his vision or cosmesis.  The examiner noted that the recurrence of the ptergyia in July 1961 was not unusual as medical literature indicated a high normal recurrence rate.

Based on a review of the entire record, the Board finds there was an increase in the severity of the Veteran's bilateral pterygium during service.  It is clear from the service treatment records that the condition began to impede his vision during service to the extent that surgery was undertaken on two occasions.  He complained of having blurred vision when looking "at anything" on different occasions, as well as having headaches.  

The condition worsened to the point that surgery was required in February 1961, when the physician noted that the pterygium had increased in size to encroach upon the cornea by 3-4 mm., worse on the left than right.  A second surgery was required in July 1961 due to rapid recurrence.  The two surgeries, in turn, resulted in corneal scarring.  

The Board is cognizant of the September 2013 VA examiner's findings that the condition did not worsen during service, but the Board finds the opinion to be of limited probative value for the purpose of addressing the applicable law.  

In rendering that conclusion, the examiner did not discuss the fact that the Veteran experienced blurred vision and headaches or that the growths had increased in size, per the finding in February 1961 by a physician in service.  The fact that recurrence of the condition was common or that the current resultant scars did not affect vision or cosmesis does not obviate the other facts in light of the presumption of aggravation.  

Having found an increase in severity, it is presumed that the bilateral pterygium was aggravated by service.  38 U.S.C.A. § 1153.  As noted, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Here, the September 2013 VA examiner made no such finding.  There is no other clear and unmistakable evidence to show that the pre-existing bilateral pterygium was not aggravated by service.

Moreover, on this record, the Board finds the evidence to be in relative equipoise in showing that the pre-existing bilateral pterygium as likely as not underwent an increase in severity beyond natural progression during service.   

In addition, to the extent that the Veteran's current pterygia along with dry eye and scars found on recent examination cannot be clearly differentiated from the bilateral pterygium noted during service, the Board finds that service connection for bilateral pterygium with dry eye and scars is warranted.


ORDER

Service connection for bilateral pterygium with scars and dry eye is granted.


REMAND

On VA examination in September 2013, the Veteran was diagnosed with glaucoma suspect, bilaterally, and pseudophakia, bilaterally.

The examiner determined that the "Veteran's need for cataract surgery OU (making him a pseudophake OU) and his diagnosis as a glaucoma suspect OU [were] not related to his active duty service or his history of pterygia/surgery OU."

The examiner offered no rationale for this statement.  The examiner further indicated that private medical records had not been reviewed in rendering the report.  As such, an addendum opinion is needed.

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take all indicated action to forward the Veteran's claims file to the September 2013 VA examiner, or a suitable substitute, in order to obtain a clarifying opinion as to the nature and likely etiology of the suspected bilateral glaucoma and bilateral pseudophakia.  

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the suspected bilateral glaucoma or bilateral pseudophakia are due to an injury or other event or incident of the Veteran's period of active service.     

The examiner should further opine as to whether it is at least as likely as not the suspected bilateral glaucoma and bilateral pseudophakia were caused or aggravated (permanently made worse) by the now service-connected bilateral pterygium with scars and dry eye.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  

All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  

The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


